MEMORANDUM**
Teresa Osorio Sanchez, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals affirming an immigration judge’s denial of her application for cancellation of removal. We have jurisdiction to review Osorio Sanchez’s constitutional challenge. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 597 (9th Cir.2002). We deny the petition for review.
Osorio Sanchez’s sole contention on appeal is that placing her in removal rather than deportation proceedings violated equal protection. This contention lacks merit. Osorio Sanchez was served with a Notice to Appear after April 1, 1997. Accordingly, the permanent rules of the Illegal Immigration Reform and Immigration Responsibility Act (“IIRIRA”) apply. Cf. Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001) (recognizing that aliens whose proceedings are commenced with a “Notice to Appear” on or after April 1, 1997 are subject to removal proceedings under IIRIRA, while aliens whose proceedings were commenced with an “Order to Show Cause” before April 1, 1997 were subject to deportation proceedings under prior law).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.